SECOND DIVISION
                                MILLER, P. J.,
                         DOYLE, P. J., and MERCIER, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     October 30, 2020



In the Court of Appeals of Georgia
 A20A1355. NAILS v. THE STATE.                                                 DO-013 C

      DOYLE, Presiding Judge.

      A jury convicted Amanda Jean Nails of trafficking methamphetamine,

possession with intent to distribute, possession of more than 28 grams of

methamphetamine, theft by receiving property stolen from another state, and

obstruction of an officer. The trial court denied Nails’s amended motion for new

trial,1 and she appeals, arguing that (1) the evidence was insufficient to support the

verdict as to the charges of trafficking and theft by receiving stolen property, and (2)

the trial court erred by admitting extrinsic evidence under OCGA § 24-4-404 (b). For

the following reasons, we affirm in part and reverse in part.




      1
          No hearing occurred on the motion for new trial.
             In reviewing a challenge to the sufficiency of the evidence, we
      view the evidence in the light most favorable to the jury’s verdict.
      [Nails] no longer enjoys a presumption of innocence, and we will uphold
      the verdict so long as any rational trier of fact could have found the
      essential elements of the crime beyond a reasonable doubt.2


      So viewed, the record shows that on November 25, 2018, a patrol officer saw

a Dodge Charger make an abrupt lane change that caused another motorist to hit the

brakes and honk the horn. The officer activated his lights and pursued the Charger to

a dead end area where the officer used his vehicle to block the exit. At that point, a

male exited the Charger from the right rear passenger side, at which point the Charger

maneuvered around the cruiser to flee.

      The officer took the passenger, Cedrick Jackson, into custody, and Jackson

provided the names of the occupants of the vehicle and told the officer that a pistol

was tossed out of the car;3 the officer testified that Jackson told him Amanda Nails

threw the weapon, which Jackson disputed at trial. The Charger was found abandoned



      2
        (Citations omitted.) Arnold v. State, 262 Ga. App. 61 (1) (584 SE2d 662)
(2003), citing Jackson v. Virginia, 443 U. S. 307, 319-320 (III) (B) (99 SCt 2781, 61
LE2d 560) (1979), Ellis v. State, 257 Ga. App. 409, 411 (3) (571 SE2d 198) (2002).
      3
         Jackson identifies Wright as “Little Tank,” “Mini Jug,” or “Little Jug.” He
identified “Mandy Nails,” and “Doug Bray’s daughter.”

                                          2
a short distance away with a cell phone in the front seat; officers later established that

the phone belonged to Adam Kane Wright. A video from the officer’s cruiser was

entered into evidence, which includes Jackson’s statements to the officer. Therein,

Jackson states that Nails was in the backseat, Gracie Bray was in the passenger seat,

and Wright was driving. At trial, Jackson testified that Bray, not Nails, disposed of

the weapon.

      During the chase, the officer radioed dispatch, which sent additional officers

to the scene, and Jackson provided information about the weapon, contraband, and

other occupants, which was radioed to those officers. Eventually, a revolver, which

was wrapped in a handkerchief, and a case, which contained a digital scale and

baseball-sized bag of methamphetamine weighing about 45.629 grams, were found

along the Charger’s route. An officer described the methamphetamine as “more than

a user amount” based on his experience, and the presence of the digital scales

indicated that it was intended for distribution in smaller amounts.

      Bray testified that she overheard Wright speaking to Nails over the phone about

pooling money together to “re-up” their supply of methamphetamine. Bray testified

that Wright handed the gun to her, and she gave it to Nails, who disposed of it. Bray

also testified that Wright handed her the container with the drugs, which she tried to

                                            3
throw out of the window, but then handed to Nails to throw out because Bray’s

window wouldn’t operate. The State also introduced a November 24 email from Nails

to Bray’s father giving him a phone number to call, a November 24 phone call from

Bray’s father at the jail to the phone number given to him by Nails in which he told

the person he was sending his kids to do business with the person, and a November

25 phone call in which Nails told Bray’s father over a jailhouse call that they threw

“all the trash” out of the window when the police were pursuing them, and the police

did not apprehend any of them.4



      4
        The full conversation between Doug Bray and Nails was:
Doug Bray: Did y’all get everything worked out?
Nails: Listen. Well…I mean, sort of.
Doug: OK.
Nails: Listen. Mini [J]ug and Gracie are here in Rome. I was with them earlier.
Doug: Alright.
Nails: But we kind of had to flee from where we were.
Doug: Why what happened?
Nails: Nothing. Nothing. Nothing. Everybody’s OK and everything’s fine.
Doug: OK. That’s what matters . . . .
Doug: Alright. Keep going.
Nails: We throwed [sic] our trash out the window . . . .
Doug: You threw your trash out the window in front of the police?
Nails: Yes. Something like that.
Doug: Did it have other stuff in the trash?
Nails: Uh-huh. It had everything in the trash. I don’t know but they didn’t find none
of us!

                                         4
      Additionally, a phone call from another inmate, Destin Brand, to Nails was

introduced in which Brand states, “I want to better my life to help you out so you so

you ain’t gotta God damn run the dope no more.” Nails responds by saying, “Well,

get a job[,] and I won’t. . . .Get a job[,] and I’ll stop.” The recording was made in the

evening on November 24. The State also introduced a message from Wright’s phone;

the message stated, “you want a [.]38 or a 9? The 9 is super small,” to which Wright

responded, “9 millimeter. . . .” Additionally, pictures of guns were sent to Wright on

his phone as he corresponded to the sender. Bray also testified that around November

22-23 before this incident, Wright was in Alabama. When he returned on November

23, he had a watch that he gave to her. The owner of the gun testified that the weapon

was stolen from her home in Ohatchee, Alabama, in November 2018, by someone

other than Nails or Wright. The owner identified it was a “pink lady,” which

originally was covered in pink paint but had the paint mostly removed from it when

she received it back from the police. She testified that the alleged thief was living in

her house at the time, and a number of other things including “rings, . . . coins, and

everything else” were also stolen.

      Wright testified in his own defense, stating that on November 25, 2018, he

lived in Centre, Alabama, which is about an hour and a half away from Ohatchee. He

                                           5
denied being in the car chase, and he stated he did not see Bray until the evening of

November 25. A number of calls were made between his phone and Nails’s phone

number on November 24 and 25, but he claimed that his phone was stolen earlier that

week.

        Regarding the counts in which Nails and Wright were charged together, the

court instructed the jury to “please consider each count of this indictment separately.

And in the counts where both Ms. Nails and Mr. Wright are both charged, please

consider the count as to each defendant separately. So you will deliberate the count

as to Ms. Nails, and then you are to deliberate the count as to Mr. Wright.” The court

also charged the jury as to sole or joint possession and actual and constructive

possession, explaining that the jury should acquit the defendant unless it found

beyond a reasonable doubt that the “defendant knowingly possessed the contraband

or shared possession or control with another person and helped or procured the other

person in possessing and having control of the contraband.” The jury convicted Nails

of the charges.5 This appeal followed.

        1. Nails argues the trial court erred by admitting a recorded phone call between

her and Brand in which he discusses her “running dope.” We disagree.

        5
            Wright’s conviction is not part of this appeal.

                                              6
      “The admission of evidence is a matter which rests largely within the sound

discretion of the trial court and will not be disturbed absent an abuse of discretion.”6

At trial, the State sought to introduce a portion of a conversation between Nails and

Brand on November 24, 2018, the day before the police chase in which Brand

referred to Nails selling “dope.” Nails objected to the admission of the conversation

on the grounds that it “would be far more prejudicial than probative.”7 The trial court

overruled Nails’s objection, noting that Nails’s response was admissible as an

adoptive admission.

      On appeal, Nails argues that the recorded conversation was inadmissible under

OCGA § 24-4-404 (b) because the State failed to provide notice of its intent to use

the conversation as extrinsic evidence. Nails, however, failed to raise this specific

objection in the trial court, arguing instead that the recorded conversation was

inadmissible because it violated her confrontation right because Brand was not called




      6
          (Punctuation omitted.) Kim v. State, 337 Ga. App. 155, 157 (786 SE2d 532)
(2016).
      7
        Nails also challenged below the call on confrontation grounds, but she has not
raised that issue on appeal.

                                           7
to testify and because it was highly prejudicial.8 In any event, Nails also argues that

the probative value of the conversation was substantially outweighed by its

prejudicial effect, rendering it inadmissible under OCGA § 24-4-403.9

             It should be reiterated that the exercise of discretion under Rule
      403 is case-specific and usually turns on the trial court’s assessment of
      the probative value and prejudicial effect of the particular evidence at
      issue. . . . But we also recall that exclusion of evidence under Rule 403
      is “an extraordinary remedy” that “should be used only sparingly” to
      prohibit “matter of scant or cumulative probative force, dragged in by
      the heels for the sake of its prejudicial effect.10


      We discern no abuse of discretion. Here, the conversation between Nails and

Brand specifically referencing “running dope,” occurred on the same day she emailed

Bray with a phone number, which he later used to set up a drug deal for “his kids,”


      8
         See Trotter v. State, 248 Ga. App. 156, 157 (2) (546 SE2d 286) (2001) (“It
is well settled that no issue is presented for appellate review regarding a question of
evidence admissibility as to which the trial court was not called to rule upon at trial.”)
(punctuation omitted).
      9
        OCGA § 24-4-403 provides: “Relevant evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.”).
      10
        (Citations omitted.) State v. Orr, 305 Ga. 729, 742 (4) (b) (827 SE2d 892)
(2019), quoting Kirby v. State, 304 Ga. 472, 480 (819 SE2d 468) (2018).

                                            8
and it occurred the day before Nails was involved in the police chase, which she

related to Bray on a call the following evening.11 The trial court admitted the

recording because it was relevant to the issue of Nails’s knowledge of and

involvement in the alleged drug possession and trafficking, against which charges she

raised the defense of lack of knowledge at trial — contending that the State failed to

establish she was aware of the contents of the package thrown from the vehicle.

               And although certainly prejudicial, we cannot say that the trial
      court abused its discretion in determining that the prejudicial effect did
      not substantially outweigh the probative value of the [telephone
      recordings]. Exclusion of evidence under OCGA § 24-4-403 is an
      extraordinary remedy which the courts should invoke sparingly, and the
      balance should be struck in favor of admissibility.”12


Accordingly, the trial court did not abuse its discretion by allowing the evidence of

the phone call between Brand and Nails.

      2. Nails argues that the evidence was insufficient to convict her for theft by

receiving stolen property and trafficking methamphetamine.

      11
         See Satterfield v. State, 339 Ga. App. 15, 20 (1) (a) (792 SE2d 451) (2016)
(explaining that “intrinsic” evidence that is related to the charged crimes, occurs close
in time, and is probative of issues applicable to trial is admissible if it is more
probative than prejudicial).
      12
           (Citation and punctuation omitted.) Id. at 21 (1) (b).

                                            9
      (a) Trafficking methamphetamine.

      OCGA § 16-13-31 (e) provides in pertinent part that “any person who sells .

. . or has possession of 28 grams or more of methamphetamine . . . or any mixture

containing . . . methamphetamine . . . commits the felony offense of trafficking in

methamphetamine. . . .”

      [P]ossession of contraband may be actual or constructive. Moreover,
      joint constructive possession with another will sustain a conviction for
      possession of contraband. A person who knowingly has direct physical
      control over a thing at a given time is in actual possession of it. A person
      who, though not in actual possession, knowingly has both the power and
      intention at a given time to exercise dominion or control over a thing is
      then in constructive possession of it. The law recognizes that possession
      may be sole or joint. If one person alone has actual or constructive
      possession of a thing, possession is sole. If two or more persons shared
      actual or constructive possession of a thing, possession is joint.13


And although

      it is true that mere presence at the scene of a crime is insufficient to
      convict one of being a party to the crime, evidence of a defendant’s
      conduct prior to, during, and after the commission of a criminal act will
      authorize the defendant’s conviction for commission of the criminal act


      13
        (Citation and punctuation omitted.) Lopez-Vasquez v. State, 331 Ga. App.
570, 571-572 (1) (771 SE2d 218) (2015).

                                          10
      if a jury could infer from the conduct that the defendant intentionally
      encouraged the commission of the criminal act.14


      Here, the evidence showed that police recovered 45.629 grams of

methamphetamine on the route of the vehicle occupied by Nails. Bray testified that

prior to picking up Nails and Jackson, she over heard a telephone conversation

between Wright and Nails in which the two discussed “re-upping” their supply of

drugs together. Bray also stated that there were drugs in the container she passed to

Nails to throw out of the vehicle. Coupled with the email and phone call to Bray, the

call Bray made to the number provided to him by Nails in which he set up a

transaction, and Nails’s conversation with Brand, the jury was authorized to find

Nails guilty of possessing a trafficking amount of methamphetamine.15

      (b) Theft by receiving property stolen in another state. Nails was charged along

with Wright of theft by receiving a handgun belonging to another, “which [handgun]

the accused, knew and should have known was stolen in another state, to wit:




      14
        (Citations and punctuation omitted.) Ratana v. State, 297 Ga. App. 747, 749
(678 SE2d 193) (2009). See also Denson v. State, 353 Ga. App. 450, 452 (838 SE2d
117) (2020).
      15
           See, e.g., Lopez-Vasquez, 331 Ga. App. at 572-573 (1).

                                          11
ALABAMA, with no intent to restore said property to the owner, contrary to the laws

of this State, the good order, peace and dignity thereof.”

      OCGA § 16-8-8 provides that

      [a] person commits the offense of theft by receiving property stolen in
      another state when [s]he receives, disposes of, or retains stolen property
      which [s]he knows or should know was stolen in another state, unless
      the property is received, disposed of, or retained with intent to restore
      it to the owner.


In order to establish that the possessor of stolen property “knew or should have

known that the property was stolen . . . [knowledge] may be inferred from possession

in conjunction with other evidence of knowledge, and such guilty knowledge may be

inferred from circumstances which would excite suspicion in the mind of an ordinary

prudent man.”16 Knowledge that a gun was stolen, however, cannot be inferred solely

on the basis that a defendant possessed the stolen gun.17


      16
        (Citation omitted.) Wells v. State, 268 Ga. App. 62, 62-63 (1) (601 SE2d 433)
(2004) (reviewing conviction under OCGA § 16-8-7 (a) for theft by receiving stolen
property).
      17
         See id. at 63 (reversing conviction for theft by receiving stolen property
because the evidence only established possession and not knowledge of the status of
the weapon). See also Wooten v. State, 348 Ga. App. 408, 413 (2) (823 SE2d 98)
(2019) (explaining that the knowledge element for theft by receiving stolen property
under OCGA § 16-8-7 is not satisfied if the evidence shows “no more than . . .

                                         12
      At trial, the evidence showed that the revolver had been reported stolen in

Alabama, and the owner testified that she believed someone other than Nails, whom

she did not know, took the weapon. The officer testified that Jackson told him Nails

threw the weapon out of the car on the day of the pursuit; however, at trial, Jackson

testified that Bray threw out the weapon. This is not sufficient evidence to “establish

additional circumstances from which a jury could rationally infer that [Nails] knew

or should have known that the gun [she threw out of the widow] was stolen.”18 There

was additional evidence that Wright corresponded over text message with someone

about purchasing a weapon, as well as testimony from Bray that Wright was in

Alabama immediately before the instant events. The State, however, did not charge

Nails with conspiracy to possess the weapon, and there was no evidence produced at

trial to establish that she was aware of Wright’s presence in Alabama or about his

correspondence about purchasing a weapon from a third party in that state.19


possession” of a stolen handgun).
      18
           Wooten, 348 Ga. App. at 413 (2).
      19
        Compare with Reese v. State, 313 Ga. App. 746, 747 (1) (a) (722 SE2d 441)
(2012) (explaining that the circumstances in which the defendant was found with the
items was sufficient to support the jury’s guilty verdict as to theft by receiving stolen
property under OCGA § 16-8-7); Kimble v. State, 236 Ga. App. 391, 397 (5) (512
SE2d 306) (1999) (holding that the evidence was sufficient to support the conviction

                                           13
Moreover, although the weapon was defaced of its unique color at some point

between its theft and its recovery by police, there was no evidence that Nails would

have been aware of the color (even assuming that she was the individual who threw

the weapon from the vehicle) because all the evidence presented at trial establishes

that it was wrapped in cloth when it was discovered by police and when Bray handed

it to Nails.20 Accordingly, we reverse Nails’s conviction for theft by receiving stolen

property.

      Judgment affirmed in part and reversed in part. Miller, P. J., and Mercier, J.,

concur.




for violating OCGA § 16-8-8 because the defendant gave a statement that he knew
his brother stole the vehicle in another state).
      20
          Despite the State’s argument to the contrary, the removal of the color in and
of itself is insufficient to support an inference that the weapon was stolen. See, e.g,
White v. State, 283 Ga. 566, 568 (2) (662 SE2d 131) (2008) (reversing conviction for
violating theft by receiving stolen property prohibited by OCGA § 16-8-7 despite
engraving on the stolen gun because the markings “[did] not exclude the possibility
that the weapon may have been given away or sold ‘on the black market.’”)
(punctuation omitted).

                                          14